El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Los autos de esta apelación quedaron definitivamente ra-dicados en la Secretaría de esta Corte Suprema el 27 de mayo de 1927. El 6 de junio siguiente se solicitó una pró-rroga de veinte días para presentar el alegato que fué con-cedida, quedando el término legal extendido basta el 27 de junio de 1927.
 Así las cosas, el 23 de enero de 1928 o sea más de seis meses después de vencido el término, la parte apelada presentó una moción pidiendo la desestimación del recurso por no haberse presentado el alegato.
La parte apelante se opuso por medio de una moción jurada alegando que antes de vencer el término su abogado el Sr. Soldevila habló con el Sr. Ruiz Nazario, abogado de la apelada y entre ambos convinieron en que siendo el Sr. Guerra el abogado que tenía a su cargo la presentación del alegato del apelante y encontrándose sumamente ocupado en gestiones de carácter público y profesional, se tomaría algún tiempo más para preparar dicho alegato, estipulán-dose “que si la radicación del documento tardaba tiempo mayor que el que estimare razonable el abogado del ape-lado, éste no solicitaría la desestimación sin antes avisar tal propósito con razonable antelación,” lo que no hizo, siendo el primer aviso dado al abogado del apelante la presentación de la solicitud de desestimación. A la moción de oposición *782que se archivó el 30 de enero de 1928, se acompañó' él ale-gato del apelante en el recurso.
La parte apelada presentó una contestación jurada a la moción de oposición. En ella admitió que uno de sus abo-gados, Buiz Nazario, convino con otro de los abogados del apelante, Soldevila, en que el apelante se tomaría algunos días más, para radicar su alegato, pero negó que tal conve-nio fuera celebrado en atención a que el Sr. Guerra fuese el abogado que tenía a su cargo la preparación del alegato y estuviera ocupado en gestiones de carácter público y pro-fesional, así como también que estipulara que si la radica-ción tardaba tiempo mayor que el que estimare razonable, no pediría la desestimación del recurso sin antes avisar al apelante. Sostiene que el término que se fijó verbalmente se convino en que no fuera mayor de dos semanas. Ad-mite que el primer aviso dado lo fué por medio de la pre-sentación de la moción de desestimación, pero insiste en que no convino en dar tal aviso previo.
Ambas partes infonmaron oralmente en el acto de la vista sosteniendo sus respectivas posiciones y así quedó el caso sometido a nuestra consideración y resolución.
Lo ocurrido revela lo arriesgado que es la celebración de convenios verbales, especialmente la de aquellos que abarcan diferentes extremos. Dejando a un lado los casos de mala fe y tomando en consideración únicamente los de buena fe la experiencia demuestra lo difícil que es recor-dar todos los detalles.
Se trata de términos fijados por las reglas de la corte y es a la corte a la que corresponde prorrogarlos cuando se le muestran razones suficientes para ello. La estipulación no sólo debió haberse celebrado por escrito si que también debió haber sido sometida a la corte.
Vacilamos en la resolución que debemos adoptar porque la tendencia de este tribunal ha sido siempre la de hacer todo lo posible porque los recursos se decidan por sus mé-ritos, pero tampoco podemos olvidar que una buena admi-*783nístración de la justicia exige reglas de tramitación y que esas reglas se cumplan. De otro modo las partes confiando •en que al fin la corte siempre oiría su caso, prescindirían -del cumplimiento de las regias.
Si se tratara de la tardanza de dos, cuatro o seis sema-nas, quizá deberíamos ejercitar nuestra discreción en favor del apelante, pero se trata de más de seis meses y en ver-dad no nos sentimos justificados para tomar tal medida.
Además liemos leído el alegato del apelante para tener noaa idea de los méritos envueltos y a nuestro juicio no presenta una cuestión que a primera vista parezca ilegal .© injusta.
En primer lugar sólo contiene doce páginas en maquini-Ba y si bien envuelve cuestiones de hecho y de derecho in-teresantes y bien presentadas y estudiadas, sólo hay que 'volver la vista a la transcripción de los autos para cercio-rarse de que todas dichas cuestiones fueron levantadas y argumentadas ampliamente en la corte de distrito por los mismos abogados que defienden al demandado, en la apela-ción. Siendo ello así, no se concibe la necesidad ni aún de la primera prórroga solicitada el 6 de jimio, de 1927 para archivar el alegato.
Se trata simplemente de una medida provisional, dictada en el pleito. Se pidió por el demandante el aseguramiento de la sentencia sin fianza por aparecer la obligación de do-cumento auténtico y así lo decretó la corte. El demandado pidió la disolución del embargo especialmente porque se había decretado sin fianza. La cuestión se discutió amplia-mente y la corte sostuvo su resolución. El demandado en-tonces interpuso el presente recurso. En su alegato admite -que los documentos en que se basa la demandada son au-ténticos pero insiste en que la obligación que surge de ellos no era claramente exigible. También sostiene que el embargo trabado era nulo por haberlo sido sobre un muelle y propiedades de servicio público, y del Pueblo de Puerto JBico.
*784Siendo ésas las circunstancias concurrentes, es necesario--reconocer que la moción del apelado está bien fundada y que no habiendo el apelante proporcionado a la corte moti-vos suficientes para ejercitar su discreción, de acuerdo coié con la ley, las reglas y la constante jurisprudencia, la in-dicada moción debe ser declarada con lugar y en su viríné desestimarse el recurso.